Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed November 29, 2019.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 13 and 15-16  of U.S. Patent No.10, 979,534. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the limitations of claims 1, 4 and 14 of the instant application and thus anticipate the claims of the instant application.   The application  does not explicitly recite geographic region and instead recites a mobility event.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the geographic region  of the patent with the mobility event of the instant application.  A person of ordinary skill in the art would have been motivated to do this to allow for a handoff of access points for a device.  
.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 4 and 14 the claims recite receiving a message including an indication of a mobility event, determining that a communication delay does not satisfy a latency constraint, identifying a second provider that satisfies the latency constraint and sending a message to cause the second provider to launch a second compute instance.
The limitation for determining that a communication delay does not satisfy a latency constraint and identifying a second provider that satisfies the latency constraint is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  The limitations of receiving a message and sending a message, in their broadest reasonable interpretation, are a recitation of generic computer components.  That is, other than reciting “determining that a communication delay does not satisfy a latency constraint and identifying a second provider that satisfies the latency constraint” nothing in the other limitations precludes the steps from practically being performed in the mind.  For example, 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites a sending to a sending a message to the second access point to launch the compute instance to perform the generating and sending steps.  The sending limitation as well as the compute instance are recited at a high level of generality (i.e. as a generic processor performing generic computer functions of sending a message and launching an instance) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

To integrate the limitations to a practical application, the claims would need to positively recite a change in the connection point of the mobile device from first access point to a second compute instance via second access point based on the satisfaction of the latency constraint.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457